Citation Nr: 0811753	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  95-42 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include post-traumatic stress disorder (PTSD) based on 
personal assault.

2.  Entitlement to service connection for physical injuries 
acquired between 1984 and 1988.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served in the United States Army Reserves from 
January 1977 to January 1986 and from November 1992 to March 
2003, with various verified and unverified periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  There is no evidence of record that the veteran 
had any period of active military service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the appeal for 
further development in June 1999, November 2003, and February 
2007.

The Board finds that the issues on appeal are best stated as 
they appear on the title page of this opinion.

Unfortunately, the appeal for service connection for a mental 
disorder must be remanded once more.  It is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran did not serve on ACDUTRA or INACDUTRA between 
1984 and 1988 and any physical injury the veteran incurred 
during that time has not been shown to be related to service.




CONCLUSION OF LAW

A physical injury was not incurred in or aggravated by 
ACDUTRA or INACDUTRA and may not be presumed to have been 
incurred during ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 38 
U.S.C.A. 101(24), 106, 1101, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007), 38 C.F.R. §§ 3.6, 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1997, the veteran filed a claim for service 
connection for "physical injuries," listing the dates of 
1984 to 1988.  The application lists several Los Angeles area 
hospitals as the location for treatment and only lists the 
disorders treated as a "nervous condition" and "SAA" 
(schizoaffective disorder).  As noted above, the veteran has 
a separate claim for a mental disorder.  The veteran has not 
specified how she incurred the physical injuries at issue, 
nor has she stated what they are, despite receiving 
sufficient notice.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in April 2007 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also told that it was her 
responsibility to submit records that would support her 
claim.  In essence, she was asked to submit evidence and/or 
information in her possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
October 2007 supplemental statement of the case after the 
notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The April 2007 notice contained information on disability 
ratings and effective dates, and was sent prior to final 
adjudication of the claim in the October 2007 supplemental 
statement of the case.  Any deficiency in the timing of this 
notice was not prejudicial to the veteran, as service 
connection is being denied herein.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
was not afforded a VA medical examination, but no such 
examination is needed, as the veteran was not on ACDUTRA or 
INACDUTRA during the time in which she claims she was 
physically injured.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (VA must provide a medical examination when it is 
necessary to decide the claim).
  Significantly, neither the veteran nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002), Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.



Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Under 38 U.S.C.A. § 101(24) the term 'active military, naval, 
or air service' includes (1) active duty (AD), (2) any period 
of ACDUTRA during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and (3) any period of INACDUTRA during 
which the individual concerned was disabled or died from an 
injury incurred o aggravated in the line of duty.  Further, 
ACDUTRA includes full-time duty performed by Reserve or 
National Guard members for training purposes.  See 38 
U.S.C.A. § 101(22), 38 C.F.R. § 3.6(c).  Annual training is 
an example of active duty for training, while weekend drills 
are an example of INACDUTRA. 
 
Essentially, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
while performing ACDUTRA or for an injury incurred in or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131; see also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998). 
 
Only service department records can establish if and when a 
person was serving on AD, ACDUTRA or INACDUTRA.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994). Service department 
records are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992), see also 38 C.F.R. § 3.203 (2007), 
limiting the type of evidence accepted to verify service 
dates. 

In the instant case, a service department Statement of 
Service shows that the veteran was on ACDUTRA in March 1977, 
March 1978, and May 1979 to June 1979, March 1998 to April 
1998, September 1988, and December 1988.  The veteran's 
Chronological Statement for Retirement Points shows that she 
had occasional periods of INACDUTRA between January 1977 and 
January 1982, November 1992 and November 1994, and November 
1996 and October 1999.  The evidence shows the she was not on 
active or inactive duty during the period in which she claims 
she was physically injured, which is 1984 to 1988.

In addition to the fact that the veteran did not serve during 
the period in question, there is no evidence of record which 
supports the veteran's claim that she was physically injured 
between 1984 and 1988.  The service medical records from her 
service do not show evidence of an injury.  The private 
medical records from this time show psychiatric treatment for 
schizophrenia and bipolar disorder, but contain no complaints 
of or treatment for any sort of physical injury.  An August 
1994 VA treatment notation mentions a head trauma in 1987.  
However, there is no medical evidence of a 1987 head trauma.  
Even assuming that there was, such evidence would not 
overcome the fact that the veteran was not on ACDUTRA or 
INACDUTRA when it occurred.

The veteran has never alleged a specific incident or 
incidents that caused her physical injury during this time 
period.  She has not elaborated on what, exactly, was 
physically injured.  She has never explained which current 
problems she has originated from physical injuries in 
service.  While the veteran clearly has experienced numerous 
physical ailments, including breast cancer and serious mental 
illness, service connection cannot be granted for any 
physical injury incurred during the claimed time period as 
the veteran was not on ACDUTRA or INACDUTRA.

The preponderance of the evidence is against the veteran's 
appeal.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, appeal cannot be granted.


ORDER

The appeal for service connection for physical injuries 
acquired between 1984 and 1988.


REMAND

The Board acknowledges that this claim has been subject to 
undue delay and regrets that another remand is required.  The 
veteran's claim for a mental disorder includes a claim for 
PTSD based on personal assault.  She submitted a statement in 
April 1994 which indicates that she was personally assaulted 
by military personnel.  In March 1997, she detailed another 
list of personal assaults.  In 2000, she submitted several 
statements from family members which indicate that she was 
abused by her first husband.  She has also submitted multiple 
copies of a personally-prepared chronology of the various 
personal and sexual assaults which she has been 


subjected to, and some of the listed dates could have been 
during ACDUTRA or INACDUTRA.  The June 1999 Board remand 
erroneously stated that the veteran should be afforded a VA 
examination only if her claimed stressors could be verified.  
However, because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  VA will not deny 
a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran 's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.  As recently stated by the 
U.S. Court of Appeals for Veterans Claims (Court) in Bradford 
v. Nicholson, No 03-1204 (U.S. Vet. App. July 20, 2006), 
§ 3.304(f)(3) provides "unequivocally" that "VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault" without first providing the 
requisite notice.

Thus, the veteran must be advised as to the alternative types 
of evidence she could use to support her claim.  She must 
then be afforded a VA examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

The Board also notes that the veteran has multiple mental 
diagnoses, including bipolar disorder and schizoaffective 
disorder.  When the claim for a mental disorder is 
readjudicated, it should be considered as one for PTSD as 
well as any other diagnosed mental disorder.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA must be provided to 
the veteran.  In particular, the notice 
should advise the veteran that she can 
support her claim for PTSD with 
evidence from sources other than her 
service records, including records from 
law enforcement authorities; rape 
crisis centers; mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests 
for sexually transmitted diseases; 
statements from family members, 
roommates, fellow service members, or 
clergy; or evidence of behavior changes 
following the assaults.

2.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history, including details on any 
alleged assaults which took place 
during ACDUTRA or INACDUTRA.  Provide 
an opinion whether the evidence 
indicates that it is less than, equal 
to, or greater than 50 percent likely 
that one or more of the alleged sexual 
assaults in service occurred based on 
review in the claims file.

The examiner should state (1) whether 
the veteran's PTSD is at least as 
likely as not related to any personal 
assault in service and (2) whether any 
other diagnosed mental disorder is at 
least as likely as not related to any 
personal assault or other incident in 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated, both as one for service 
connection for PTSD based on personal 
assault and as one for service 
connection for a mental disorder  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and her representative.  
After the veteran and her representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 


that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


